Case: 20-11142     Document: 00515992372         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-11142                        August 24, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emmanuel Ashemuke,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-331-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Emmanuel Ashemuke pleaded guilty, pursuant to a written
   agreement, to conspiring to engage in monetary transactions in property
   derived from specified unlawful activity, in violation of 18 U.S.C. §§ 371 and
   1957, namely, mail fraud, in violation of 18 U.S.C. § 1341, and wire fraud, in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11142       Document: 00515992372         Page: 2   Date Filed: 08/24/2021




                                    No. 20-11142


   violation of 18 U.S.C. § 1343. The district court sentenced Ashemuke to the
   statutory maximum 60-month sentence, ordered that he make restitution in
   the amount of $1,653,473, and imposed a three-year term of supervised
   release.
            Ashemuke challenges the district court’s inclusion of the $75,600
   wire transfer from Khalid Abdulwahab-Kidiri’s (Kidiri) bank account to
   Ashemuke’s Nigerian account in determining Ashemuke’s base offense level
   under U.S.S.G. § 2S1.1(a)(2). He argues that the evidence was insufficient
   to support the district court’s finding that the funds were laundered, that he
   lacked the requisite knowledge of the criminal origin of the funds, and that
   the monetary transfer was not intended to disguise its criminal origin.
   Although Ashemuke preserved only his evidentiary challenge, see United
   States v. Nesmith, 866 F.3d 677, 679 (5th Cir. 2017); United States v. Chavez-
   Hernandez, 671 F.3d 494, 497-98 (5th Cir. 2012), we need not decide the
   standard of review because his arguments fail under any standard, see United
   States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
            We review whether the district court procedurally erred in its
   interpretation and application of § 2S1.1(a) de novo and its factual findings
   for clear error. United States v. Sifuentes, 945 F.3d 865, 868 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 2697 (2020). The Guideline does not require that for
   funds to be deemed “laundered” the money transfer at issue must have been
   intended to disguise the criminal origin of the funds. See § 2S1.1, comment.
   (n.1).
            Under a preponderance of the evidence, the district court’s finding
   that the $75,600 Kidiri wire transferred to Ashemuke’s Nigerian bank
   account was laundered was not clearly erroneous because it was plausible in
   light of the record when read as a whole. See United States v. Alaniz, 726 F.3d
   586, 618 (5th Cir. 2013). Here, the Presentence Report (PSR) established




                                         2
Case: 20-11142        Document: 00515992372        Page: 3   Date Filed: 08/24/2021




                                    No. 20-11142


   that Ashemuke’s conspiracy involved the laundering of funds illicitly
   obtained as a result of a false romance scheme and a pattern whereby the
   funds were wired from various American bank accounts to Ashemuke’s bank
   accounts in Nigeria and that the Kidiri transaction fit that pattern. Ashemuke
   failed to carry his burden of rebutting the PSR, and his reliance on Kidiri’s
   statement and assertion that the funds at issue came from his 401(k) are
   unavailing. See Alaniz, 726 F.3d at 619, 623; United States v. Fernandez, 559
   F.3d 303, 322-23 (5th Cir. 2009); United States v. Reasor, 541 F.3d 366, 369
   (5th Cir. 2008).
          Ashemuke also challenges a three-level increase in his offense level
   under § 3B1.1(b) for his supervisory or managerial role.         Contrary to
   Ashemuke’s assertion, the district court applied the three-level increase
   because it found that Ashemuke was a supervisor or a manager and that the
   criminal activity was otherwise extensive. Because Ashemuke did not object
   to this finding, review is for plain error, which requires that he show a
   forfeited error that is clear or obvious, rather than subject to reasonable
   dispute, and that the error affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009); United States v. Benitez, 809 F.3d 243, 248
   (5th Cir. 2015). If such a showing is made, we exercise discretion to correct
   the error only if it “seriously affect[s] the fairness, integrity or public
   reputation of judicial proceedings.” Benitez, 809 F.3d at 249 (internal
   quotation marks and citation omitted, alteration in the original).
          The PSR established that Ashemuke supervised or managed at least
   one other knowing participant; the criminal activity involved 50 victims,
   world-wide; and, he used the services of several knowing and unknowing
   outsiders, including numerous bank employees from numerous banks, the
   United States postal service, car dealership employees, shipping company
   employees, the county clerk’s office, and even friends. Thus, the district
   court’s finding that Ashemuke was a manager or supervisor and that the



                                         3
Case: 20-11142     Document: 00515992372          Page: 4   Date Filed: 08/24/2021




                                   No. 20-11142


   criminal activity was otherwise extensive for purposes of the § 3B1.1(b) role
   enhancement was not clear or obvious error subject to reasonable dispute.
   See § 3B1.1(b), comment. (nn.1-3); United v. Brown, 727 F.3d 329, 340-41 (5th
   Cir. 2013); United States v. Byrd, No.92-5227, 1993 WL 413923, at *2 (5th
   Cir. Oct. 15, 1993) (unpublished).
          The judgment is AFFIRMED.




                                        4